                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

AVA NEWMAN,                                    §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §           CIVIL ACTION H-18-81
                                               §
KROGER TEXAS, LP,                              §
                                               §
       Defendant.                              §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion for summary judgment filed by defendant Kroger Texas,

LP (“Kroger”). Dkt. 11. After considering the motion, response, reply, record evidence, and

applicable law, the court is of the opinion that the motion should be GRANTED.

                                       I. BACKGROUND

       This is an employment discrimination case. Plaintiff Ava Newman began working for

Kroger in 1998 as an assistant pharmacy manager. Dkt. 11, Ex. A at 32. She was promoted to

pharmacy manager in September 1999, and she worked as a pharmacy manager until her

employment was terminated on August 28, 2015. Id. at 86; Dkt. 11, Ex. B. Kroger contends that

Newman’s employment was terminated for fraud and falsification of prescriptions and violations of

company policy. Dkt. 11 & Ex. B. Specifically, Newman verified and released five prescriptions

when no patient was present.1 Dkt. 11. Newman, on the other hand, contends that there is prima

facie evidence that her employment was terminated because of her race—African American.



       1
         Kroger also contends that Newman violated other policies and that there were other
performance problems, but the court finds it unnecessary to delve into these other issues. See
Dkt. 11 & Exs.
Dkt. 14. She argues that she was a member of a protected class, subject to an adverse employment

decision, and qualified for her position, and that she was replaced by a person who she contends is

outside of her class, a Hispanic female. Id. She also asserts that she was subject to harassment and

discriminatory actions by the Hispanic female who replaced her as well as two Hispanic females who

were her supervisors at different times. Id. In reply, Kroger argues that it had a legitimate non-

discriminatory reason for terminating Newman’s employment and that Newman has provided no

evidence that this reason is pretext. Dkt. 15.

                                       I. LEGAL STANDARD

A.     Summary Judgment

       A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). If the moving party meets

its burden, the burden shifts to the non-moving party to set forth specific facts showing a genuine

issue for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most favorable

to the non-movant and draw all justifiable inferences in favor of the non-movant.             Envtl.

Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

B.     Title VII and § 1981

       Newman asserts that Kroger discriminated against her in violation of 42 U.S.C. § 2000e(2)(a)

(Title VII) and 42 U.S.C. § 1981. Dkt. 1. Courts in the Fifth Circuit “evaluate claims of race

discrimination under § 1981 using the same analysis as those under Title VII.” Bright v. GB
                                                 2
Bioscience Inc., 305 F. App’x 197, 201 n.3 (5th Cir. 2008) (citing Patterson v. McLean Credit

Union, 491 U.S. 164, 186, 109 S. Ct. 2363 (1989), superceded by statute on other grounds as stated

in CBOCS W., Inc. v. Humphries, 553 U.S. 442, 449, 128 S. Ct. 1951 (2008)). Plaintiffs may prove

discrimination using either direct or circumstantial evidence. Turner v. Baylor Richardson Med.

Ctr., 476 F.3d 337, 345 (5th Cir. 2007). “Direct evidence is evidence which, if believed, proves the

fact without inference or presumption.” Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987, 992 (5th

Cir. 2005). Race discrimination claims based on circumstantial evidence are analyzed under the

McDonnell Douglas framework. Turner, 476 F.3d at 345; see McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802, 93 S. Ct. 1817 (1973). Under this framework, a plaintiff claiming her

employment was terminated in violation of Title VII must present a prima facie case that she “(1)

is a member of a protected class; (2) was qualified for her position; (3) was subjected to an adverse

employment action; and (4) was replaced by someone outside the protected class.” Shackelford v.

Deloitte & Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999). A plaintiff may also satisfy the fourth

prong by showing that similarly situated individuals were treated more favorably. See Okoye v.

Univ. of Tex. Hous. Health Science Ctr., 245 F.3d 507, 512 (5th Cir. 2001); Davin v. Delta Air lines,

Inc., 678 F.2d 567, 570 (5th Cir. 1982) (defining the fourth prong as follows: “after her discharge,

[the defendant] either hired a man to replace her or retained a man who had engaged in conduct

similar to that for which [the plaintiff] was terminated”).

       If the plaintiff successfully establishes a prima facie case, the burden or production shifts to

the employer to “rebut a presumption of discrimination by articulating a legitimate,

nondiscriminatory reason for adverse employment action.” Turner, 776 F.3d at 345. If the employer

meets its burden, then the plaintiff must “present substantial evidence that the employer’s reason was

pretext for discrimination.” Id. “If the plaintiff can show that the proffered explanation is merely
                                                  3
pretextual, that showing, when coupled with the prima facie case, will usually be sufficient to survive

summary judgment.” Id. However, a “Title VII plaintiff at all times bears the ‘ultimate burden of

persuasion.’” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511, 113 S. Ct. 2742 (1993).

                                           III. ANALYSIS

       Newman argues that summary judgment should be denied because it is undisputed that she

is a member of a protected class, suffered an adverse employment action when her employment was

terminated, was qualified to be the pharmacy manager, and was replaced by somebody outside her

protected class. Dkt. 14. Her summary judgment evidence consists solely of a declaration by

Newman in which she asserts, among other things, that she made complaints to the store manager

about harassment and discriminatory actions of three Hispanic women, including two pharmacy

coordinators who were Newman’s supervisors at different times and the assistant pharmacy manager

who replaced Newman when Newman’s employment was terminated; that she became the center

of an investigation in 2015 for allegedly committing fraud, falsifying prescriptions, and violating

company policy; and that the allegations of fraud and theft were made by the assistant pharmacy

manager who had been harassing her. Id. & Ex. A.

       Kroger argues that (1) Newman cannot make out a prima facie case because there is no

evidence of a similarly situated employee of a different race who was treated differently; (2)

regardless, it had a legitimated non-discriminatory reason for terminating Newman’s employment;

and (3) Newman has no evidence of pretext. Dkts. 11, 15. The court need not consider the first

argument because even if Newman has sufficient evidence to support her prima facie case, Kroger

provides evidence of a legitimate nondiscriminatory reason for Newman’s termination, and Newman

provides no evidence of pretext.



                                                  4
       Specifically, Kroger provides Newman’s deposition testimony, an affidavit from a

Veterinarian, and an affidavit from Angie Balla, the district pharmacy coordinator for Kroger.

Dkt. 11, Exs A, B, J. Prior to Newman’s termination, Balla investigated a report that a customer had

come in to pick up a prescription that appeared to have been picked up a few days before, but there

was no receipt or signature, which is required by Kroger policy. Dkt. 11, Ex. B (Balla Aff.). The

system showed that the prescription had been verified and released by Newman within one minute

even though this process usually takes longer. Id. Balla contacted the district’s Loss Prevention

Manager (the “LPM”), and Balla and the LPM reviewed video footage for the time period in which

the prescription was showing verified and released. Id. There was no patient present when the

medication was keyed into the computer system as complete. Id. During this investigation, Balla

noticed that there were other prescriptions that had been verified and released by Newman within

one minute, and she and the LPM consequently reviewed video footage for these time periods as

well. Id. Again, there was no patient present. Id. Kroger next contacted the prescribing physician

on the prescriptions that were dispensed within a minute with no customer present, and the physician

was not aware of anybody calling in the prescription and was not even familiar with the medications

prescribed. Id. Ballas and the LPM met with Newman regarding these findings, and Newman was

unable to provide an explanation. Id. The Human Resources Department reviewed the results of

the investigation and recommended termination. Id.

       Newman contends in her declaration that she advised the LPM “that the only reason a

prescription would be verified and release[d] without a patient present in the pharmacy or without

an electronic signature would be for a home delivery or [because a] patient provided a manual

signature in the drive through.” Dkt. 14, Ex. A. She states that for home delivery, once the

verification process is complete and the medication has been released, the pharmacy employee
                                                 5
delivers the prescription to the customer, and the customer signs a signature tab that is stored with

all the other manual signatures. Id. However, she does not directly state that the prescriptions at

issue were home deliveries, and she provides no evidence of the manual signatures. Moreover,

Newman admitted during her deposition that she told the LPM that she had not done a home delivery

in several months. Dkt. 11, Ex. A at 195. She testified that she was “horrified” during that interview

and that she “actually delivered prescriptions more frequently,” but she “was afraid to tell him” that

“because the work environment [she] had been experiencing at the time.” Id. at 195–96.

       The medications that were verified and released without a patient present were Albenza and

Jublia 10 percent. Id. at 182–84; Dkt. 11, Ex. B. Newman testified that the Jublia 10 percent was

a topical drug used for fungus and that Albenza is used for parasites. Dkt. 11, Ex. A at 183. Kroger

provides an affidavit from a veterinarian who has published works relating to bird or avian health,

and she asserts that Albenzadole has pharmacological use on pigeons and other birds as it can treat

parasites, and Efinaconazole, while not documented for use on birds, could be expected to have anti-

fungal properties in pigeons and other birds. Dkt. 11, Ex. J. Kroger also provides evidence that

during the time of the events at issue, Newman was the managing member and president of a

business called A-Champ RX Complete Pigeon, LLC. Dkt. 11, Ex. A at 35–36. This business sells

nutritional supplements for pigeons. Id. at 254. Newman owns about twelve pigeons. Id. at 41.

       In her response to Kroger’s motion for summary judgment, Newman points out that manual

signatures for home deliveries and prescriptions that are picked up in the drive through are stored

in the pharmacy department for up to three years and older signatures are stored off site. Dkt. 14.

She conclusorily contends that she adhered to the policy of requiring either electronic or manual

signatures to release all medications. Id. However, Newman does not make this assertion in her

declaration, and the response points to no deposition testimony supporting this statement. See id.
                                                  6
& Ex. A. Thus, there is no evidence to support the contention. Additionally, she does not provide

any evidence of manual signatures for these medications, which could have been obtained during

discovery. Moreover, Newman does not even argue in her response that Kroger’s purported reason

for her termination is pretext. See Dkt. 14 (arguing only that Newman “has shown that there is

evidence to support an essential element of Ava Newman’s claim” and discussing pretext only in the

“standard of review” section).

       Kroger has produced sufficient summary judgment evidence that it had a legitimate non-

discriminatory reason for terminating Newman’s employment. The results of its fraud investigation

implicated Newman. When Newman was interviewed about the prescriptions that were released

without a patient present, she told her supervisor and the LPM that she had no recollection of the

transactions. Dkt. 11, Ex. B. She agreed during her deposition that she told the LPM that she would

only release a prescription without a customer present if she were doing a home delivery, and she

did not deny that she told him the last time she had a home delivery was several months prior to the

events at issue.2 Dkt. 11, Ex. A at 194–95. While Newman now contends that it also could have

been a customer in the drive through signing manually or that she did home deliveries all the time

and just did not want to tell the LPM, the information Kroger had at the time of termination was that

Newman had not done a home delivery in months, home delivery was the only way there would be

no signature on file, and somehow these prescriptions, which the physician did not even recall

writing or know what the drugs were used for, had been dispensed by Newman without a customer



       2
          At first Newman stated that she was “not sure” and that she “may have said that” when
asked if she told Loss Prevention that the last home delivery was several months ago. Then, she
agreed that she would not have been dishonest with Loss Prevention but that she was “just terribly
upset at the time.” She agreed that she was “pretty sure” that her answer was several months ago.
Dkt. 11, Ex. A at 195.
                                                 7
present. Moreover, the drugs dispensed appear to be drugs that can be used to treat pigeons, and

Newman had a side business selling pigeon supplements and owned approximately twelve pigeons.

These investigation results are a legitimate nondiscriminatory reason for termination of employment.

         Newman does not argue that this reason is pretext in her response and she did not present any

evidence that could be construed as indicating that Kroger’s reason was pretext. Her implication that

the prescriptions at issue could have been drive-through or home-delivery prescriptions is

insufficient for a reasonable juror to conclude that the termination of Newman’s employment was

based on Newman’s race. Newman centers her case around the fact that her supervisor and the

woman who replaced her are both Hispanic females and her conclusory assertions that her

“workplace slowly became hostile” and “unbearable” due to the “discriminatory behavior” of these

women. See Dkt. 14, Ex. A. Without evidence to support the alleged “discriminatory behavior” and

in light of Kroger’s evidence of a legitimate nondiscriminatory reason for Newman’s termination,

these allegations and the mere fact the women are of a different race than Newman does not raise

an issue of material fact that Kroger terminated Newman’s employment because of her race.

                                          IV. CONCLUSION

         Kroger’s motion for summary judgment is GRANTED. Newman’s claims against Kroger

are DISMISSED WITH PREJUDICE. The court will enter a final judgment concurrently with the

order.

         Signed at Houston, Texas on July 3, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge

                                                  8
